DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US 14/391,122, which issued as US 10,365,531 on July 30, 2019.

Claim Objections
Claim 2 is objected to because of the following informalities:  API needs to be written out fully the first time it is used and the cloud should technically be a cloud to avoid antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 22 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brown et al (US 2012/0239209).
The applied reference has a common assignee1 with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 
Regarding Claim 22: Brown teaches a method of controlling an electrochromic window of a building, the method comprising: receiving weather feed data over a communication network from a data source (¶101); determining a tint level for the electrochromic window based at least in part on the weather feed data (¶101), and sending a tint command to transition the electrochromic window to the tint level (¶101). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Fata et al (US 2010/0274366) in view of Brown et al (US 2012/0239209). 
The applied reference Brown has a common assignee2 with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application et seq. 
Regarding Claim 2: Fata teaches a system comprising a control application configured to manage an state of an element of a network in a building (¶86), the control application configured to be interfaced through an API wherein the control application is configured for use in a computing device and the API resides in a controller of a network of element controllers (¶86). Fata does not specifically teach the building network element being optically switchable windows.  However, in a similar field of endeavor, Brown teaches a network system for optically switchable windows (figs 1 and 2).  It would have been obvious to one of ordinary skill in the art before the invention was made to utilize optically switchable windows in the network of Fata for the purpose of enhancing environmental conditions in managing the building (¶21). 
Regarding Claim 3: Fata in view of Brown discloses the invention as described in Claim 2 and Fata further teaches wherein the API is configured to create a layer of abstraction between the control application and the network of optically switchable windows of the system (fig 2). 
Regarding Claim 4: Fata in view of Brown discloses the invention as described in Claim 3 and Brown (fig 1) further teaches wherein the network of window controllers comprises a master window controller (103), and a plurality of intermediate window controllers coupled to the master window controller (105).  Motivation to combine is the same as Claim 2. 
Regarding Claim 5: Fata in view of Brown discloses the invention as described in Claim 4 and Brown further teaches wherein the network of window controllers comprises a plurality of low level window controllers coupled to the intermediate window controllers (110).  Motivation to combine is the same as Claim 2. 
Regarding Claim 6:
Regarding Claim 7: Fata in view of Brown discloses the invention as described in Claim 2 and Fata further teaches wherein the control application is configured to define properties for automatically controlling the windows (¶51).  Fata does not specifically teach controlling the windows including controlling the tint.  However, Brown teaches the network being used for tinting and untinting the windows (¶101).  Motivation to combine is the same as Claim 2. 
Regarding Claim 8: Fata in view of Brown discloses the invention as described in Claim 7 and Fata further teaches wherein the rules include sensor based rules (¶51). 
Regarding Claim 9: Fata in view of Brown discloses the invention as described in Claim 7 and Fata further teaches wherein the rules are based at last in part on weather feed data (¶63). 
Regarding Claim 10: Fata in view of Brown discloses the invention as described in Claim 9 but does not specifically teach the system comprising sensors.  However, Brown further teaches the use of sensors wherein weather feed data is provided by at least one of the sensors (¶101).  Motivation to combine is the same as Claim 2. 
Regarding Claim 11: Fata in view of Brown discloses the invention as described in Claim 9 but does not specifically teach the weather feed data being provided by a sensor external to the building.  However, Brown further teaches the use of exterior sensors wherein weather feed data is provided by at least one of the sensors (¶101).  Motivation to combine is the same as Claim 2.
Regarding Claim 12: Fata in view of Brown discloses the invention as described in Claim 9 but does not specifically teach the weather feed data being provided by a commercial or government entity.  However, it would have been obvious to one of ordinary skill in the art before the invention was made to utilize commercial or government provided weather information with a reasonable expectation of success because it is readily available and can help with weather predictions for future planning (i.e. turn on the heat early because it’s supposed to be cold all day or tint windows before sunrise because it will be really hot). 
Regarding Claim 13
Regarding Claim 14: Fata in view of Brown discloses the invention as described in Claim 9 and Brown further implies that the rules are based at last in part on a comparison of sensor output value against a threshold value (¶101, you need a threshold in order to change the status otherwise sensor data would just be information).  
Regarding Claim 15: Fata teaches a method comprising managing, with a control application, element of a network in a building (¶86) wherein: the control application is configured to be interfaced through an API (¶86); the control application is configured for use in a computing device (¶86), and the API resides in a controller of a network (¶86).  Fata does not specifically teach the building network element being optically switchable windows.  However, in a similar field of endeavor, Brown teaches a network system for optically switchable windows (figs 1 and 2).  It would have been obvious to one of ordinary skill in the art before the invention was made to utilize optically switchable windows in the network of Fata for the purpose of enhancing environmental conditions in managing the building (¶21). 
Regarding Claim 16: Fata in view of Brown discloses the method as described in Claim 15 and Fata further teaches wherein the API is configured to create a layer of abstraction between the control application and the network of optically switchable windows of the system (fig 2). 
Regarding Claim 17: Fata in view of Brown discloses the method as described in Claim 16 and Brown (fig 1) further teaches wherein the network of window controllers comprises a master window controller (103), and a plurality of intermediate window controllers coupled to the master window controller (105).  Motivation to combine is the same as Claim 15. 
Regarding Claim 18: Fata in view of Brown discloses the method as described in Claim 15 and Fata further teaches wherein the control application is configured to define properties for automatically controlling the windows (¶51).  Fata does not specifically teach controlling the windows including controlling the tint.  However, Brown teaches the network being used for tinting and untinting the windows (¶101).  Motivation to combine is the same as Claim 15. 
Regarding Claim 19
Regarding Claim 20: Fata in view of Brown discloses the method as described in Claim 18 and Brown further implies that the rules are based at last in part on a comparison of sensor output value against a threshold value (¶101, you need a threshold in order to change the status otherwise sensor data would just be information).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,365,531 (the parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in 10,365,531 teaches all of the elements of Claim 1 plus additional features.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/742,0153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in 15/742,015 teaches all of the elements of Claim 22 plus additional features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches networks for controlling electrochromic windows the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 21, including inventorying a plurality of electrochromic windows located in a building based on a set of information associated with each of the plurality of electrochromic windows; determining with a processor if there are any additional electrochromic windows that were not inventoried, the processor being communicatively coupled with the plurality of electrochromic windows and said any additional electrochromic windows over a network; and broadcasting a request for a corresponding set of information about said any additional electrochromic windows; including all the numerical and structural limitations recited together in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/21/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brown issued as US 9,454,055 with the assignee listed as View, Inc.  which is the same as the current application.  The list of named inventors includes inventors not on this application.   
        2 Brown issued as US 9,454,055 with the assignee listed as View, Inc.  which is the same as the current application.  The list of named inventors includes inventors not on this application.   
        3 At the time of writing this rejection, a notice of allowance has been sent in 15/742,015 but the patent has not yet issues.  This rejection is based on comparison with the allowed claims.